ARNOLD, Circuit Judge.
Laverne Boyd and her two children brought this action to recover Mother’s Benefits and Surviving Child’s Benefits un*626der 42 U.S.C. §§ 402(d) and 402(g). The District Court1 accepted the recommendation of the magistrate2 that the Social Security Administration’s denial of benefits be upheld. We affirm.
I.
William Boyd, the husband of Laverne Boyd and father of Pamela Boyd and William Boyd, Jr., disappeared on October 2, 1976, while on a fishing trip with a companion on the Mississippi River. Searchers found the anglers’ car and boat trailer at a launch site on the Mississippi, found their boat, which had capsized, at another point on the river, and, eventually, found the body of Boyd’s companion, who had drowned. Boyd’s body was never found.
In 1976, Missouri law provided for a presumption of death upon the passage of a seven-year period of unexplained absence. Missouri amended its law in 1981 to establish a five-year presumption-of-death period. R.S. Mo. §§ 473.697, 490.620. On December 29, 1981, in a proceeding brought by Mrs. Boyd, a Missouri probate court issued an order that, as later amended, declares William Boyd presumed dead as of October 2, 1976, the date of his disappearance.
Shortly after her husband disappeared, Mrs. Boyd had been told by a local state-court judge, apparently in the course of an informal contact, that insurance benefits could not be paid until her husband was declared dead. Mrs. Boyd assumed she would be unable to apply for the benefits she seeks here for the same reason. AU Tr. at 69, Exh. 19. Consequently, Mrs. Boyd did not apply for these benefits until April 5, 1982. Her application was denied on consideration and reconsideration.
On April 29, 1983, after a hearing, an Administrative Law Judge (AU) denied Mrs. Boyd’s claim for benefits on the ground that the plaintiffs did not meet eligibility requirements established by the Social Security Act. To be eligible for Surviving Child’s Benefits, an application must be filed for the child of a deceased wage earner at a time when the child is under age 18, a full-time student under the age of 19, or under a disability that began before the child attained age 22. 42 U.S.C. § 402(d)(1). To be entitled to Mother’s Benefits, an applicant must have in her care a child entitled to Child’s Benefits. 42 U.S.C. § 402(g)(1)(E). Under 42 U.S.C. § 402(j)(l)(B), applications have a six-month period of retroactive effect. The AU found that neither Pamela Boyd nor William Boyd, Jr., met the age requirements for Child’s Benefits in the six months preceding Laverne Boyd’s April 1982 application for benefits. Pamela, born January 5, 1961, was 15 when her father disappeared, but was 21 at the time of the application. William, Jr., born September 23, 1962, was 14 when his father disappeared, but was 20 at the time of the application. Neither child was a full-time student or under a disability. Because he found neither of the children was eligible for Child’s Benefits, the AU further found that Mrs. Boyd was ineligible for Mother’s Benefits.
On July 27, 1983, the Appeals Council denied Mrs. Boyd’s request for review, and on September 29,1983, she commenced this action.
II.
Mrs. Boyd argues that the Administration’s denial of benefits on the ground that her children were too old when she applied to meet statutory eligibility requirements violates the Due Process Clause of the Fifth Amendment because she was unable to obtain a Missouri death certificate until after her children had passed the Act’s age limits. We think this contention falls short in several respects.
First, the eligibility requirements are not so irrational as to make them a violation of due process. Where social-wel*627fare legislation conferring governmental benefits is concerned, Congressional line-' drawing is afforded considerable deference by the courts:
[W]hen we deal with a withholding of a noncontractual benefit under a social welfare program such as this, we must recognize that the Due Process Clause can be thought to interpose a bar only if the statute manifests a patently arbitrary classification, utterly lacking in rational justification.
Flemming v. Nestor, 363 U.S. 603, 611, 80 S.Ct. 1367, 1373, 4 L.Ed.2d 1435 (1960). See also United States Railroad Retirement Board v. Fritz, 449 U.S.166, 173-79, 101 S.Ct. 453, 458-61, 66 L.Ed.2d 368 (1980). Here, the requirement that application for benefits be made within six months of the expiration of the applicant’s eligibility serves many of the same purposes that justify any statute of limitations. It enables the government to “preserv[e] ... the social security fund’s fiscal integrity” by insuring that the Administration knows within a reasonable time frame what demands will be made on the fund. Mitchell v. Harris, 496 F.Supp. 230, 235 (D.N.J. 1980). While we might imagine rules that are, in our view, wiser and more equitable, the “wisdom or unwisdom” of an eligibility requirement is a matter for Congress, not the courts, so long as there is, as here, a rational justification for the requirement. Flemming, 363 U.S. at 611, 80 S.Ct. at 1373.
Next, we note that Mrs. Boyd could have filed an application for benefits well before her children passed the Act’s age limits. Mrs. Boyd is not correct in contending that it would have been futile for her to apply before Missouri’s five-year presumption of death period had passed and she had obtained a Missouri declaration of her husband’s death. Under 20 C.F.R. § 404.-702(b)(4) (1976) (current version at 20 C.F.R. § 404.720(c)), where “preferred evidence” of death, such as a death certificate or some similar official report, is unavailable, a claimant can explain why this evidence is unavailable and substitute other evidence of death. In the present case, Mrs. Boyd could have presented as evidence of her husband’s death the fact that his fishing companion drowned, evidence of the locations in which the automobile and boat were discovered, the fact that the boat had at some point capsized, and evidence of her husband’s lack of motive to feign death. The Administration could have concluded from this evidence that William Boyd had died October 2, 1976.
Of course, the Administration might also have legitimately concluded that this was insufficient proof of William Boyd’s death. However, this would not have meant the end of Mrs. Boyd’s application. Instead, 20 C.F.R. § 404.957(c)(4) (1976) (current version at 20 C.F.R. § 404.988(c)(4)) establishes that a decision of the Administration can be reopened “at any time when ... [t]he death of the individual on whose account a party’s claim was denied for lack of proof of death is established by reason of his unexplained absence from his residence for a period of 7 years.” See 20 C.F.R. § 404.705 (1976) (current version at 20 C.F.R. § 404.721(b)). Thus, even if we assume that the Administration would have rejected Mrs. Boyd’s circumstantial evidence of her husband’s death as inadequate, social-security regulations still provided a procedure through which she could have protected her and her children’s interests.
The dissent argues, post pp. 628-629, that had Mrs. Boyd consulted social-security case law, it would have suggested that the proper course was to wait until seven years had passed to apply for benefits. However, the two cases the dissent cites, Lazarus v. Weinberger, 400 F.Supp. 378 (E.D.N.Y.1975), and Martin v. Heckler, 617 F.Supp. 1078 (S.D.Tex.1985), are at best tangential to Mrs. Boyd’s case; neither speaks to the problem of a claimant whose children will exceed age limits on eligibility before seven years passes. Further, Martin was decided long after the time when Mrs. Boyd’s hypothetical consultation of cases would have taken place, and does not indicate that a claimant without proof of *628death should wait seven years to apply. In Martin, the claimants applied the year after their father’s disappearance; the Administration did not deny the application, but instead decided to abate consideration of it until seven years elapsed. This is essentially what would have happened had Mrs. Boyd filed a timely application.
Mrs. Boyd’s five-and-a-half year delay in applying for benefits, a delay that resulted from her unfamiliarity with the law, is clearly unfortunate. Yet, her ignorance of applicable eligibility and procedural requirements does not render their application to her a due process violation. Indeed, even had Mrs. Boyd failed to apply in reliance upon erroneous information supplied by an Administration employee, the government could still insist upon compliance with its regulations, at least in the absence of some affirmative misconduct on the part of some government agent. See Schweiker v. Hansen, 450 U.S. 785, 101 S.Ct. 1468, 67 L.Ed.2d 685 (1981) (per curiam). Here, Mrs. Boyd never contacted any Administration employee until 1982. While she did have informal contact with some local judge during which insurance was discussed, it does not appear that Mrs. Boyd explicitly discussed social security with him; instead, Mrs. Boyd represents only that what he said of insurance generally she assumed to apply to social security. ALJ Tr. at 69, Exh. 19.
III.
Mrs. Boyd’s and her children’s due-process rights were not violated here, because Congress served a rational purpose in conditioning eligibility for the benefits at issue upon the filing of an application within six months of the date the applicant last met the other eligibility requirements, and because under the social security regulations the plaintiffs could have safeguarded their interest in receiving benefits by filing an application while they still met the other requirements.
Accordingly, the judgment of the District Court is
Affirmed.

. The Hon. John F. Nangle, Chief Judge, United States District Court for the Eastern District of Missouri.


. The Hon. David D. Noce, United States Magistrate for the Eastern District of Missouri.